        Case 9:20-cv-00068-DWM Document 52 Filed 03/25/21 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


JAMES LEE CONSTRUCTION,                              CV 20–68–M–DWM
INC., a Montana Corp., JAMES B.
LEE, and TRACY D. LEE, husband
and wife,
                                                            ORDER
                      Plaintiffs,

vs.

GOVERNMENT EMPLOYEES
INSURANCE COMPANY, et. al.,

                      Defendants.


      Plaintiffs James Lee Construction, Inc., and husband and wife James and

Tracy Lee (the “Lees”) represent a putative class (collectively “Plaintiffs”)

challenging the subrogation practices of Defendants GEICO and related GEICO

entities (collectively “GEICO”). There are four motions pending. This order

addresses only the personal jurisdiction component of GEICO’s motion to dismiss.

(Doc. 38.) That motion is denied.

      GEICO once again seeks to dismiss the GEICO entities with which the Lees

do not hold an insurance policy for lack of personal jurisdiction under Rule

12(b)(2) of the Federal Rules of Civil Procedure, arguing that (1) the Second

Amended Complaint fails to comply with Rule 8(a)(2); (2) “[t]he law of the case

                                          1
        Case 9:20-cv-00068-DWM Document 52 Filed 03/25/21 Page 2 of 7



doctrine forecloses Plaintiffs’ attempt to reintroduce these previously dismissed

entities,” (Doc. 39 at 6); and (3) Plaintiffs’ claims are not based on GEICO

Indemnity and GEICO Casualty’s forum-related conduct. None of these

arguments are persuasive.

      “Where a defendant moves to dismiss a complaint for lack of personal

jurisdiction, the plaintiff bears the burden of demonstrating that jurisdiction is

appropriate.” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th

Cir. 2004). “Where, as here, the motion is based on written materials rather than

an evidentiary hearing, the plaintiff need only make a prima facie showing of

jurisdictional facts.” Id. (internal quotation marks omitted). Although the plaintiff

“cannot simply rest on the bare allegations of its complaint,” uncontroverted

allegations are taken as true and conflicting affidavits are resolved in the plaintiff’s

favor. Id. (internal quotation marks and citation omitted).

      Although a bit unusual in the personal jurisdiction context, GEICO first

relies on Rule 8(a)’s demand for “a short and plain statement of the claim” to argue

that Plaintiffs’ Second Amended Complaint presents a befuddling picture of how

the non-contracting GEICO entities relate to this case that is insufficient to

establish personal jurisdiction. This argument is better addressed in the context of

analyzing their forum-related conduct as discussed below.




                                           2
        Case 9:20-cv-00068-DWM Document 52 Filed 03/25/21 Page 3 of 7



      GEICO further argues that this Court’s previous order dismissing the non-

contracting GEICO entities, (see Doc. 15), mandates dismissal. “Under the law of

the case doctrine, a court is generally precluded from reconsidering an issue that

has already been decided by the same court, or a higher court in the identical case.”

United States v. Alexander, 106 F.3d 874, 876 (9th Cir. 1997). But the doctrine

does not apply in the context of amended pleadings following a dismissal without

prejudice. Askins v. U.S. Dep’t of Homeland Sec., 899 F.3d 1035, 1043 (9th Cir.

2018). While a defendant is free to argue that the amended pleading does not cure

the deficiencies identified in the original complaint and “the district court may

decide the second motion to dismiss in the same way it decided the first,” the

“court is not . . . bound by any law of the case.” Id. The Court must therefore

consider personal jurisdiction over the non-contracting GEICO entities anew.

      “Federal courts ordinarily follow state law in determining the bounds of their

jurisdiction over persons.” Picot v. Weston, 780 F.3d 1206, 1211 (9th Cir. 2015)

(quoting Daimler AG v. Bauman, 571 U.S. 117, 125 (2014)). In Montana, courts

apply a two-step test to determine whether they have personal jurisdiction over a

nonresident defendant. Milky Whey, Inc. v. Dairy Partners, LLC, 342 P.3d 13, 17

(Mont. 2015). First, courts consider whether personal jurisdiction exists under

Rule 4(b)(1) of the Montana Rules of Civil Procedure. Rule 4(b)(1) subjects

parties to general jurisdiction if they are “found within the state of Montana” and

                                          3
        Case 9:20-cv-00068-DWM Document 52 Filed 03/25/21 Page 4 of 7



to specific jurisdiction “as to any claim for relief arising from the doing personally,

or through an employee or agent, of any” of the enumerated acts listed in Rule

4(b)(1)(A) through (G). Id. Second, courts consider whether the exercise of

personal jurisdiction comports with due process. Id.

      Here, GEICO concedes that “GEICO Indemnity and GEICO Casualty

conduct insurance operations, including subrogation activities, in Montana.” (Doc.

49 at 6.) Thus, the GEICO entities, including the non-contracting entities

“transact[] business within Montana.” Mont. R. Civ. P. 4(b)(1)(A). Step one of

the specific jurisdiction inquiry is therefore satisfied.

      The more complicated question is whether the exercise of jurisdiction is

constitutional. The Due Process Clause requires a defendant “have certain

minimum contacts with [the forum state] that the maintenance of the suit does not

offend tradition notions of fair play and substantial justice.” Int’l Shoe Co. v. St. of

Wash., 326 U.S. 310, 316 (1945). “Due process requires that a defendant be haled

into court in a forum State based on his own affiliation with the State, not based on

the random, fortuitous, or attenuated contacts he makes by interacting with other

persons affiliated with the State.” Walden v. Fiore, 571 U.S. 277, 286 (2014).

(internal quotation marks omitted). And, the “minimum contact” requirements

must be met as to each individual defendant. Bristol-Myers Squibb Co. v. Supr. Ct.

of Cal., S.F. Cty., 137 S. Ct. 1773, 1783 (2017).

                                            4
        Case 9:20-cv-00068-DWM Document 52 Filed 03/25/21 Page 5 of 7



      Plaintiffs argue that personal jurisdiction exists because Plaintiffs were

harmed by the in-state conduct of the GEICO entities’ collective agent, the GEICO

Payment Recovery Unit (referred to by the parties as the “PRU”). According to

Plaintiffs, “[t]he participating GEICO affiliates jointly utilize, direct and support”

the Unit for all their subrogation activities, including activities in Montana. (See

Doc. 32 at ¶¶ 1–4.) Specifically, that the entities “directed” and “authorized” the

Unit to develop subrogation procedures, subrogate claims, and send letters and

communications to Montana insureds. (Id. at ¶ 14.) In response, GEICO argues

that “Plaintiffs’ allegation that GEICO Indemnity and GEICO Casualty utilized the

Payment Recovery Unit for subrogation activities on other claims with respect to

other insureds is insufficient” to confer specific jurisdiction. (Doc. 39 at 15.)

GEICO maintains that “Plaintiffs’ claims simply do not arise from any of GEICO

Indemnity or GEICO Casualty’s forum-related conduct.” (Id.) In light of the

Supreme Court’s decision in Ford Motor Co. v. Montana Eighth Judicial District

Court, GEICO’s argument is unpersuasive. No. 19-368 (Mar. 25, 2021), affirming

443 P.3d 407 (Mont. 2019).

      GEICO premises its due process argument on the ground that Plaintiffs fail

to causally connect the non-contracting entities’ forum-related conduct to the Lees’

specific claims, relying on the “but for” test outlined by the Ninth Circuit. See

Shute v. Carnival Cruise Lines, 897 F.2d 377, 385 (9th Cir. 1990), rev’d on other

                                           5
        Case 9:20-cv-00068-DWM Document 52 Filed 03/25/21 Page 6 of 7



grounds, 499 U.S. 585 (1991). Under this test, the court asks whether “in the

absence of” the defendant’s forum activity, the plaintiff’s “injury would not have

occurred.” Id. at 386. But as the Supreme Court just made clear, such a

“causation-only approach” improperly narrows the inquiry: “we have never framed

the specific jurisdiction inquiry as always requiring proof of causation—i.e., proof

that the plaintiff’s claim came about because of the defendant’s in-state conduct.”

Ford Motor Co., at *8–9. Rather, specific jurisdiction may also exist where a

claim “relate[s] to the defendant’s contacts with the forum.” Id. at *8.

      Here, Plaintiffs have alleged that all the named GEICO entities utilize the

Property Recovery Unit and jointly developed its subrogation procedures. They

have also alleged that the Property Recovery Unit operates within Montana and

specifically worked on the Lees’ claim. GEICO concedes that both GEICO

Casualty and GEICO Indemnity utilize the Unit “for subrogation recoveries of

their insureds under their insurance policies.” (Doc. 39 at 13.) Plaintiffs’ wrongful

subrogation claims therefore, at a minimum, “relate to” the non-contracting

GEICO entities’ use of the Property Recovery Unit and its subrogation of

insurance claims in Montana. Moreover, these claims can only be brought in

Montana in light of Montana’s unique subrogation laws and the fact that the Lees

are Montana residents. Given the “strong relationship among the defendant, the




                                          6
       Case 9:20-cv-00068-DWM Document 52 Filed 03/25/21 Page 7 of 7



forum, and the litigation,” specific jurisdiction exists. Ford Motor Co., at *12

(internal quotation marks omitted).

      Accordingly, IT IS ORDERED that GEICO’s motion to dismiss (Doc. 38) is

DENIED insofar as it seeks to dismiss GEICO Indemnity and GEICO Casualty for

lack of personal jurisdiction. GEICO’s other arguments will be addressed by

separate order.

      DATED this 25th day of March, 2021.




                                          7
